PER CURIAM.
Petitioner-husband appeals from a judgment in a dissolution of marriage action. Specifically he challenges the award of child support and maintenance, the division of marital property and an award of attorney’s fees.
Husband’s challenges are based upon his analysis of his economic situation and employment status. There was evidence contrary to his analysis. His objection to the division of marital property concerns non-income producing property consisting mainly of the family home which was awarded to the wife who received custody of the three minor children. Husband is to receive a 20% interest in the net proceeds of sale when the property is sold.
Our review is that prescribed by Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). Under that review we find no error in declaring or applying the law. We also find substantial evidence to support the judgment, and that it is not against the weight of the evidence. The awards made were within the considerable discretion vested in the trial court. An extended discussion would have no precedential value and the judgment is affirmed pursuant to Rule 84.16(b).
Judgment affirmed.
All concur.